Citation Nr: 0700595	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  02-07 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability with arthritis, currently assigned a 10 percent 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee prior to December 17, 2005.

3.  Entitlement to an evaluation in excess of 20 percent for 
instability of the right knee on or after December 17, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970 and from October 1971 to December 1994.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in June 2003, February 2004, and November 2004, and that 
development was completed.  The case has since been returned 
to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have flexion limited to 
60 degrees or extension limited to 15 degrees.

3.  Prior to December 17, 2005, the veteran has not been 
shown to have moderate recurrent subluxation or lateral 
instability.  

4.  On or after December 17, 2005, the veteran has not been 
shown to have severe recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability with arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5010-5261 
(2006). 

2.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee prior to December 17, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 
5257(2006). 

3.  The criteria for an evaluation in excess of 20 percent 
for instability of the right knee on or after December 17, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5257 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2001, prior to the initial decision on the claim in 
July 2001, as well as in November 2001, March 2004, and March 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the March 2004 and March 2005 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Additionally, the April 2002 statement of 
the case (SOC) and the August 2003, June 2004, and April 2006 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the SOC and SSOCs provided 
the veteran with the schedular criteria used to evaluate his 
service-connected right knee disabilities, namely Diagnostic 
Codes 5003, 5010, 5257, 5260, and 5261.   

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA would seek 
to provide.  In particular, the March 2004 and March 2005 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 and March 2005 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The April 2001, November 2001, March 2004, and March 
2005 letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2004 and 
March 2005 letters informed the veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The March 2005 letter further stated 
that it still the veteran's responsibility to support his 
claim with appropriate evidence.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that a letter was sent to the veteran in April 2006 informing 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
April 2006 letter also explained how disability ratings and 
effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations in 
June 2001, May 2003, April 2004, and December 2005.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).


I.  Right Knee Disability with Arthritis

The veteran is currently assigned a 10 percent disability 
evaluation for his right knee disability with arthritis 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5261.  
Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees, and a 20 percent disability evaluation is 
warranted when flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
right knee disability with arthritis.  The medical evidence 
of record does not show the veteran to have extension limited 
to 15 degrees.  The June 2001 VA examination found the 
veteran to have extension to 10 degrees, and the May 2003, 
April 2004, and December 2005 VA examiners indicated that he 
had extension to zero degrees.  As such, the veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 10 percent for limitation of extension.  Therefore, 
the Board finds that the veteran is not entitled to an 
increased evaluation for his right knee arthritis under 
Diagnostic Code 5261.  

The Board has also considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, the medical evidence of record 
does not show the veteran to have limitation of flexion to 60 
degrees.  The June 2001 and May 2003 VA examiners indicated 
that the veteran had 120 degrees of flexion.  Similarly, the 
April 2004 VA examination found the veteran to have flexion 
to 115 degrees, and the December 2005 VA examination revealed 
that he had 110 degrees of flexion.  As such, the veteran has 
not met the criteria for a separate compensable evaluation 
for limitation of flexion under Diagnostic Code 5260.  

The Board does observe that Diagnostic Code 5003 provides 
that a 10 percent is for application for each major joint 
when the limitation of motion of the specific joint involved 
is noncompensable under that diagnostic code.  However, the 
Board finds that this provision of Diagnostic Code 5003 does 
not apply in this case.  Although the veteran has 
noncompensable limitation of flexion of the right knee, the 
Board notes that he is in receipt of a 10 percent disability 
evaluation for limitation of extension.  As such, the veteran 
is already compensated for limitation of motion of the right 
knee.  The Board does not interpret VAOPGCPREC 9-2004 as 
providing for separate ratings for noncompensable limitation 
of flexion under Diagnostic Code 5003 and for compensable 
limitation of extension under Diagnostic 5261.  VAOPGCPREC 9-
2004 merely states that separate ratings may be assigned 
under Diagnostic Codes 5260 and 5261 for disability of the 
same joint.  It does not indicate that separate evaluations 
are warranted under Diagnostic Code 5003. Therefore, the 
Board finds that the veteran is not entitled to a separate 
evaluation for his limitation of flexion under Diagnostic 
Code 5003.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right knee disability 
with arthritis is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 10 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's right knee is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5010-5261.  Indeed, the July 2001 rating decision 
specifically contemplated this pain in its continuation of 
the 10 percent disability evaluation under Diagnostic Code 
5010-5261.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  The 
Board acknowledges the April 2004 VA examiner's observation 
that the veteran has weakness and fatigue with his quadriceps 
muscle as well as the December 2005 VA examiner's comment 
that the veteran demonstrates increasing muscle fatigue on 
repetitive use testing.  However, the April 2004 VA examiner 
also indicated that the veteran did not have incoordination, 
and the December 2005 VA examiner stated that the veteran's 
range of motion was not significantly changed with repetitive 
use.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's right knee disability with arthritis.


II.  Instability of the Right Knee

The veteran's right knee instability is currently assigned a 
10 percent disability evaluation effective from March 21, 
2001, and a 20 percent disability effective from December 17, 
2005, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under that diagnostic code, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability.  A 20 percent disability is contemplated 
when such impairment is moderate, and a 30 percent disability 
evaluation is warranted when it is severe.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation prior to 
December 17, 2005, for right knee instability.  The medical 
evidence of record does not show that the veteran had 
moderate recurrent subluxation or lateral instability prior 
to that date.  The June 2001 VA examination found the veteran 
to have a positive Lachman's test, but it did not reveal any 
varus or valgus instability, and the veteran had a negative 
posterior drawer test.  Moreover, the June 2003 VA examiner 
indicated that the knee was stable to varus-valgus stress 
testing at zero and 30 degrees.  There was a positive Lachman 
sign with an endpoint, but the examiner also commented that 
there was mild increased laxity on the anterior drawer as 
well as a negative posterior drawer test.  In addition, the 
April 2004 VA examiner only noted that there was mild 
increased laxity and that the veteran had an instability 
sensation.  The medial cruciate and anterior cruciate 
ligaments were stable.  As such, the veteran has not met the 
criteria for an evaluation in excess of 10 percent prior to 
December 17, 2005.

Further, in considering the evidence of record under the laws 
and regulations set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent on or after December 17, 2005, for his right knee 
instability.  The medical evidence of record does not show 
the veteran to have severe recurrent subluxation or lateral 
instability on or after that date.  In fact, the December 
2005 VA examination showed only slight increased laxity with 
anterior drawer and Lachman maneuvers, and the medial 
cruciate and anterior cruciate ligaments were stable with 
varus and valgus stressing.   Therefore, the Board finds that 
the veteran is not entitled to an evaluation in excess of 20 
percent for instability of the right knee on or after 
December 17, 2005.  

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).   
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
instability of the right knee.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected right 
knee disabilities have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right knee disabilities under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 





ORDER

An evaluation in excess for 10 percent for a right knee 
disability with arthritis is denied.  

An evaluation in excess of 10 percent for right knee 
instability prior to December 17, 2005, is denied.

An evaluation in excess of 20 percent for right knee 
instability on or after December 17, 2005, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


